Title: To George Washington from Major William Perkins, 14 May 1780
From: Perkins, William
To: Washington, George



Sr
Providence 14th May 1780

I have been favour’d with your Excellency’s order of April 10th—have exerted myself ever since in procuring Teams, and with some difficulty have procured about Twelve continental Teams that will go foward to morrow loaded with Powder which is all I can muster at Present in this State.
The inclos’d is a Copy of a Resolve of the Council of War of April 8. & as Genl Gates left me with order to obey all orders from the Council & could do no less than comply as appears on the back of the enclosed Resolve; and likewise a Resolve of the Genl Assembly to leave more Powder than you have order’d me—would be glad of your Excellency’s orders in that Respect.
As the Assembly will not recommend the removal of any of the Stores by Water, & as the round Shott, Grape, Shells, old Small Arms, and many other things may be sent by water without damage, and with less expence, would desire to have your Advice on that Head; for to send them all by land by the Teams we now have, it will take the whole Summer to compleat the removal. Yr Excellency’s most Obedient Hume Servt

William Perkins

